DECISION
On February 18, 2016, the Defendant’s deferred sentence was revoked for violation of the conditions and he was sentenced to a commitment to the Department of Corrections for a term of twenty (20) years, with fifteen (15) years suspended, for the offense of Count I: Burglary, a Felony, in violation of §45-6-204(1)(b), MCA. The Defendant was given credit for time served on this revocation of 19 days. The Defendant received credit for 97 days for time served on the original judgment. The Court strongly recommended that the Defendant be screened for NEXUS and Pre-Release if deemed appropriate by the Department of Corrections. The Court recommended that if deemed appropriate by the Department of Corrections, that the Defendant be considered for early release. The Court further ordered that the relevant conditions previously imposed are re-imposed.
On May 5, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Crossroads Correctional Center and was represented by Jennifer Streano of Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also *39increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 5th day of May, 2016.
DATED this 10th day of June, 2016.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
It is the unanimous decision of the Division that the sentence imposed is clearly excessive. The Division’s decision is to amend the Judgment to DECREASE the sentence to ten (10) years to the Department of Corrections, with five (5) years suspended. The remaining provisions of the Judgment, including recommendations for treatment, restitution, surcharges and fees are affirmed.
The Division considered the nature of the probation violations which did not involve violence, considered the Co-Defendant’s sentence, and considered the recommendations of the State and Probation Officer in making this modification. The Division determined that to increase the Defendant’s sentence from an original sentence of six years deferred to the maximum commitment of twenty years was excessive.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.